LOGO [g96433g50g94.jpg]    LOGO [g96433g43l70.jpg]

 

Personal & Confidential    Exhibit 10.4

March 27, 2009

To:    Name, KEIP Participant

From:    Manager—name

Subject:    KEY EXECUTIVE INCENTIVE PLAN

Dear Name:

The Boards of Directors of Nortel Networks Corporation (“NNC”) and Nortel
Networks Limited (“NNL”), upon the recommendation of the Compensation and Human
Resources Committee of the Boards, has recently approved the Nortel Networks
Corporation Key Executive Incentive Plan (the “Plan”), which accompanies this
letter (the “Plan Document”). The opportunity to participate in the Plan is
available to a limited group of executives in recognition of the critical role
they will play in achieving milestones important to a successful reorganization
pursuant to proceedings under the Companies’ Creditors Arrangement Act (Canada)
and the U.S. Bankruptcy Code (collectively, the “Proceedings”).

I am pleased to inform you that you have been identified as a key executive with
the opportunity to participate in the Plan subject to its terms and conditions.
Upon your participation in the Plan (“KEIP Participant”), you will be eligible
to receive a bonus (the “Bonus”) in the aggregate amount of $ x,xxx,xxx USD1.
The Bonus will vest in increments (the “Bonus Awards”) of 25%, 25% and 50% of
the aggregate amount upon the date of achievement of the First Milestone, Second
Milestone and Third Milestone, respectively, as those milestones are defined in
Section IV(d) of the Plan Document, provided that you are actively employed on
the relevant vesting date.2 The impact of a KEIP Participant’s employment
termination, leave of absence or death on Bonus Awards is addressed in Section
VI of the Plan Document. Each Bonus Award that vests under the Plan will be made
to a KEIP Participant by his or her employer in a lump sum cash payment, less
applicable taxes and standard withholdings and deductions, as soon as
practicable after the relevant vesting date, subject to the provisions of
Section VI(f) and IX(b) of the Plan Document. The Plan expires on July 14, 2010
and no payments will be made with respect to unvested Bonus Awards as of that
expiration date. The Plan and your participation in the Plan is not a promise of
employment for any particular period and does not change your employment status,
if applicable, as an at will employee.

The Bonus is in addition to any bonus or incentive compensation for which you
may be eligible under the Annual Incentive Plan or Global Sales Incentive
Compensation Plan, as applicable. However, as a condition of participation in
the Plan, you must waive any payments or benefits for which you are eligible
under the Nortel Networks Corporation Change in Control Plan, other change in
control arrangements or any other retention plan or arrangement with the
Company, as defined in the Plan Document, as of March 6, 2009, the Plan
effective date (the “Effective Date”), and agree that you will not file or make
any claim with respect to those payments or benefits under the Proceedings or
otherwise.

 

 

1  This amount is stated in the currency of the payroll from which your base
salary is paid as of March 21, 2009 (the “Original Currency”).

2  If the currency of the payroll from which your base salary is paid changes
after March 21, 2009, due to your relocation or any other reason, any Bonus
Awards for which you are eligible after that change will be paid in the currency
of the payroll from which your base salary is paid as of such Bonus Award
payment date and in an amount equal to the value of the applicable Bonus Award
in the Original Currency.



--------------------------------------------------------------------------------

   LOGO [g96433g43l70.jpg]

Although Nortel’s intention to implement the Plan has been announced publicly
and some aspects of the Plan have been or will be disclosed in documents filed
in the Proceedings and elsewhere, your participation in the Plan and the amount
of your Bonus and Bonus Awards are confidential and you are required to treat
them as such as set out in Section X of the Plan Document.

We eagerly anticipate your continued contributions to Nortel as a KEIP
Participant. In order to signify your acceptance of the terms and conditions of
participation in the Plan, you must (i) sign and print your name and date this
letter (the “Bonus Letter”) in the spaces provided below following the
“Acknowledgement and Waiver” section and (ii) scan and email or fax this Bonus
Letter to johnsha@nortel.com or 905-863-7011(ESN 333), respectively, by no later
than Friday April 17, 2009. You will not be a KEIP Participant unless and until
you return this signed and dated Bonus Letter without modification as specified
above. You should retain a copy of the Bonus Letter and Plan Document. If you
have any questions, you can contact John Shaughnessy at 905-863-1965(ESN333).

Sincerely,

Manager—name

Manager—title

ACKNOWLEDGEMENT AND WAIVER

I acknowledge that I have (i) received the Plan Document, (ii) had sufficient
time to review and consider this Bonus Letter and the Plan Document and
(iii) read, understood and agreed to the terms of this Bonus Letter and the Plan
Document. I agree that, if there is any difference between the Plan Document (as
it may be amended or modified under its terms) and the summary of the terms and
conditions of the Plan set out above in this Bonus Letter or in any other
written or verbal communication related to the Plan, the terms and conditions as
set out in the Plan Document will govern. I further agree that, in consideration
of my participation in the Plan, I hereby (x) waive and release any payments or
benefits for which I may be eligible under the Nortel Networks Corporation
Change in Control Plan, other change in control arrangements or any other
retention plan or arrangement with the Company as of the Effective Date and
(y) agree that I will not file or make any claim for any such payments or
benefits under the Proceedings or otherwise.

 

              KEIP Participant signature         Date

 

   Printed First and Last Name



--------------------------------------------------------------------------------

Nortel Networks Corporation Key Executive Incentive Plan

Named Executive Officer Maximum Payout Range

The estimated maximum payout under the Nortel Networks Corporation Key Executive
Incentive Plan for the named executive officers* listed below ranges from
US$695,456 – $1,211,315**.

 

Named Executive Officer*

  Office and Position Currently Held

Paviter Binning

  Executive Vice-President, Chief Financial Officer and Chief Restructuring
Officer

Dennis Carey

  Executive Vice-President, Corporate Operations

Steven Bandrowczak

  Vice-President, Enterprise Sales

Richard Lowe

  President, Carrier Networks

 

* Mike Zafirovski, President and Chief Executive Officer, is not currently a
participant in the Nortel Networks Corporation Key Executive Incentive Plan.

 

** Amounts have been converted to US dollars as applicable using the March 2009
12 month average exchange rate of US$1.00 = CAD$1.1277.